In a *507proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated February 21, 1990, which denied the petitioner’s request for Medicaid reimbursement for the services of a registered dietician, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered November 21, 1990, which remitted the matter to the Dutchess County Department of Social Services, and directed it to refer the petitioner to a dietician who accepted Medicaid reimbursement, or to reimburse the petitioner for the services of a non-Medicaid dietician.
Ordered that the judgment is modified, on the law, by adding a provision thereto directing the Dutchess County Department of Social Services to determine the value of the petitioner’s out-of-pocket expenses incurred for her dietician as of the date she requested Medicaid coverage to the date of the judgment, and to reimburse her for that amount; as so modified, the judgment is affirmed, without costs or disbursements.
In remitting the matter to the Dutchess County Department of Social Services, the court neglected to include a provision directing retroactive payment to the petitioner for the services of her dietician, which had been wrongfully denied (see, Matter of Schwartz v Toia, 68 AD2d 890; Matter of Lawrence v Lavine, 50 AD2d 734; Matter of Rosenblum v Lavine, 70 Misc 2d 667; see generally, Matter of Denton v Perales, 72 NY2d 979). Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.